Per Curiam.
On October 6, 1960, we issued a temporary writ of mandate and prohibition herein mandating respondent to grant relator’s motion to stay further proceedings pending an appeal to this court, and prohibiting respondent from proceeding further *62in Cause No. C60-132 then pending in respondent court.
The appeal of Cause No. C60-132 in the Marion Circuit Court has recently been dismissed by this court because the issues raised therein were determined to be moot.
The dismissal of such appeal renders moot the questions presented in the proceedings for writ of .mandate and prohibition and dispels the necessity for such writ.
For these reasons the temporary writ of mandate and prohibition heretofore issued herein is dissolved and a permanent writ denied.
NOTE. — Reported in 176 N. E. 2d 205.